DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed August 4, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The information disclosure statement that lists the Office Actions for Application 15/739878 does not have corresponding copies of said Office Actions.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Applicants’ may amend specification to include the following subject matter-wherein a first PSCCH transmitted in a first time resource among the plurality of time resources includes time resource allocation information for the PSSCH transmitted in the first time resource and the PSSCH retransmitted after the first time resource-Examiner was not able to find this particular claim limitation in the specification.
PLEASE NOTE: Examiner reviewed provisional applications 62/184922, 62/251094, 62/316559, 62/317475, 62/320605, 62/339743 as well as PCT/KR2016/006846 was not able to find support for the limitation-wherein a first PSCCH transmitted in a first time resource among the plurality of time resources includes time resource allocation information for the PSSCH transmitted in the first time resource and the PSSCH retransmitted after the first time resource-therefore the prior art search was conducted based on an effective filing date of August 4, 2021.

Allowable Subject Matter
Claims 1 – 11 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:   Li et al. (US 2021/0250954) Section 0084 teaches a UE transmitting the PSSCH in the same slot as the PSCCH, Sarkis et al. (US 2021/0211219) Section 0316 teaches resources allocated for the PSSCH and the user of the PSCCH, Zhang et al. (US 2019/0387377) Section 0004 teaches resource allocation for the PSCCH and PSSCH, Zhang et al. (US 2019/0356451) Section 0162 teaches resources allocated for the PSSCH and PSCCH, Park (US 2020/0099476) Section 0223 teaches resources allocated for the PSCCH and PSSCH, and Nguyen et al. (US 2020/0145270) Section 0086 teaches the use of PSSCH and the PSCCH.  The prior art of record, however fails to teach or render obvious the following features:
wherein a first PSCCH transmitted in a first time resource among the plurality of time resources includes time resource allocation information for the PSSCH transmitted in the first time resource and the PSSCH retransmitted after the first time resource

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
July 25, 2022